Citation Nr: 0615963	
Decision Date: 06/01/06    Archive Date: 06/13/06

DOCKET NO.  95-25 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to payment of burial benefits.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from June 1954 to May 1955.  
He died in January 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1995 determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.


FINDINGS OF FACT

1.  The veteran died in January 1995 of multicentric 
hepatoma.  

2.  At the time of his death, the veteran was neither in 
receipt of, nor entitled to receive, either compensation or 
pension benefits, and during his lifetime, he had not 
established entitlement to service connection for any 
disability.

3.  At the time of his death, the veteran was neither 
admitted to a VA facility for hospital, nursing home or 
domiciliary care, nor had he been admitted, or transferred, 
to a non-VA facility for hospital care under the authority of 
38 U.S.C.A. § 1703.

4.  The veteran did serve during a period of war.

5.  The veteran was not discharged from active military 
service for a disability incurred or aggravated in line of 
duty, nor do official service records show him to have had 
such a disability that would have justified a discharge for 
disability.



CONCLUSION OF LAW

The criteria for payment of VA burial benefits have not been 
met.  38 U.S.C.A. §§ 2302, 2304, 2307, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.1600, 3.1601, 3.1605 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Certificate of Death shows that the veteran died while 
hospitalized at a private hospital in January 1995.  The 
cause of death was listed as multicentric hepatoma.  The 
appellant submitted her Application for Burial Benefits, VA 
Form 21-530, in January 1995.

The Board notes that the appellant has a separate claim for 
entitlement to benefits for the cause of the veteran's death 
under 38 U.S.C.A. § 1151.  That issue was denied by the RO in 
June 2005 with notice of the rating action provided that same 
month.  Although the one year period to express disagreement 
with the decision has not yet expired, there is no indication 
in the claims file that the appellant has disagreed with the 
June 2005 rating decision.  However, as will be noted infra, 
even a favorable ruling on this issue would not change any 
entitlement to burial benefits in this case.  

A burial allowance is payable under certain circumstances to 
cover the burial and funeral expenses of a veteran and the 
expense of transporting the body to the place of burial.  38 
U.S.C.A. § 2302 (2002); 38 C.F.R. § 3.1600 (2005).  If a 
veteran dies as a result of a service-connected disability or 
disabilities, certain burial benefits may be paid.  
38 U.S.C.A. § 2307 (West Supp. 2005); 38 C.F.R. § 3.1600(a).

If a veteran's death is not service-connected, entitlement is 
based upon the following conditions: (1) at the time of death 
the veteran was in receipt of pension or compensation; or, 
(2) the veteran had an original or reopened claim for either 
benefit pending at the time of the veteran's death and the 
claim would have resulted in the award of either compensation 
or pension prior to the veteran's death; or (3) the deceased 
was a veteran of any war or was discharged or released from 
active military, naval, or air service for a disability 
incurred or aggravated in line of duty, and the body of the 
deceased is being held by a State.  38 U.S.C.A. § 2302(a); 
38 C.F.R. § 3.1600(b).

Alternatively, burial benefits may be paid if a person dies 
from nonservice-connected causes while properly hospitalized 
by VA (in a VA or non-VA facility).  38 C.F.R. § 3.1600(c).

In the instant case, the veteran did not die of a service-
connected disability, as he was not service-connected for any 
disability at the time of his death.  Thus, burial benefits 
are not warranted under the provisions of 38 C.F.R. § 
3.1600(a).  As the veteran was not in receipt of pension or 
compensation at the time of his death and he did not have an 
original claim or reopened claim pending at the time of his 
death that would have resulted in the award of compensation 
or pension, burial benefits are likewise not warranted under 
the provisions of 38 C.F.R. § 3.1600(b)(1)(2).  The veteran 
did have a claim pending for entitlement to compensation 
under 38 U.S.C.A. § 1151 at the time of his death.  However, 
receipt of "as if" service connected compensation under 
38 U.S.C.A. § 1151 is not the same as being in receipt of 
disability compensation for purposes of entitlement to burial 
benefits.  The United States Court of Appeals for Veterans 
Claims (Court), has held that entitlement to benefits under 
38 U.S.C.A. § 1151 does not create any entitlement to 
benefits under chapter 23 of title 38 U.S.C.A.  See Mintz v. 
Brown, 6 Vet. App. 277, 282-83 (1994).

Further, the veteran was not discharged from active duty for 
a disability incurred or aggravated in the line of duty.  His 
body was not being held by a State or a subdivision of a 
State at the time of his death.  Therefore, entitlement to 
burial benefits under 38 C.F.R. § 3.1600(b)(3) is also not 
warranted.

The veteran was not hospitalized by VA in a VA facility or at 
the time of his death.  38 U.S.C.A. §§ 1701(1)(4), 1703; 38 
C.F.R. § 3.1600(c).  In this regard, the medical evidence 
shows that the veteran was in a private hospital at the time 
of his death in January 1995.  He was receiving VA outpatient 
treatment until his cancer was diagnosed in October 1994.  
Thereafter he was treated by private physicians until his 
death.

The evidence clearly shows that the veteran was not admitted 
to a VA medical facility, nursing home, or domiciliary care 
facility at the time of his death.  Likewise, he was not 
admitted to a non-VA facility for hospital care under the 
authority of 38 U.S.C.A. § 1703.  Nor was he enroute while 
traveling under prior authorization and at VA expense to 
warrant burial benefits pursuant to 38 C.F.R. § 3.1605(a).

In this case neither the veteran nor his widow ever claimed 
that the veteran's underlying liver disability was caused by 
service.  The veteran's 38 U.S.C.A. § 1151 claim was that his 
liver disability was directly due to the development of 
hepatitis during hospitalization at a VA facility in 1985.  
The appellant's cause of death claim asserts that VA failed 
to provide timely notice of findings on an ultrasound in 
August 1994 that led to or contributed to the veteran's death 
in 1995.  

Finally, the Board notes that in cases such as this where the 
law is dispositive and there is no additional evidence that 
could be obtained to substantiate the claim, no further 
action is required to comply with the notice and duty to 
assist requirements codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002) or 38 C.F.R. 
§ 3.159 (2005).  See VAOPGCPREC 5-2004; see also Valiao v. 
Principi, 17 Vet. App. 229 (2003).

ORDER

Entitlement to VA burial benefits is denied.



____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


